DETAILED ACTION
	
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments submitted on September 21, 2021 are entered into the file. Currently, claims 1-3, 6-7, 9-10, 12, 15, 17-18, and 20 are amended; claims 4-5 are cancelled; and claims 15-21 are withdrawn, resulting in claims 1-3 and 6-14 pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agzikara (US 2013/0260129)1,2 in view of Yanai (US 6042616)1,2.
With respect to claims 1-2, Agzikara teaches a composite stretch yarn (stretchable yarn) and the stretch woven fabric comprising such yarn (paragraph [0001]). There are several ways to make stretch fabrics in the woven textile industry; mono stretch fabrics include elastic yarns only in warp or weft direction, and bi-stretch fabrics both in warp and weft directions elastic yarns are used (paragraph [0003]). The most common way of producing stretch fabric is weft (filling) stretch fabrics which have non-elastic warp yarns and elastic weft yarns (paragraphs [0004], [0064]).
The stretch yarn (stretchable yarn) comprises a stretchable core (core yarn) and an inelastic fiber sheath that covers the core (paragraph [0037]). The stretchable core comprises first and second fibers, where the first fiber (elastomeric yarn) is an elastomer known in the art and the second fiber (filament) is a polyester based (co)polymer known in the art (paragraph [0037]). The non elastic sheath or cover is made of non-elastic fibers, namely staple fibers (paragraph [0028]). Agzikara further teaches suitable fibers for the sheath are fibers such as cotton, wool, polyester, rayon, nylon, and similar, but are preferably cotton fibers to provide a natural look and a natural hand to 
Agzikara is silent as to the woven stretch fabric being a wrinkle resistant stretch fabric further comprising an impregnated resin or a sprayed on resin.
Yanai teaches a method for finishing cellulose fiber containing textile fabrics, and more particularly, to an improved method for finishing cellulose fiber-containing textile fabrics wherein the textile fabrics are improved in shape stabilities including, for example, shrink and crease resistances (wrinkle resistant) and an amount of residual formaldehyde is reduced when formaldehyde resin finishing agents are used (col. 1, lines 6-13). The process includes treating a cellulose fiber-containing textile fabric with liquid ammonia, applying a resin finishing agent, subjecting the fabric to one or both of a hot calendering treatment and a heat treatment, and finally treating with hot water (col. 2, lines 12-26).
Since both Agzikara and Yanai teach cellulose fiber containing fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Agzikara to be treated by the method of Yanai, which includes applying a resin finishing agent, in order to provide a fabric that is improved in shape stabilities including such as shrink and crease resistances (wrinkle resistant).

With respect to claim 3, Agzikara in view of Yanai teaches all the limitations of claim 1 above. Agzikara teaches in the background that a stretch fabric may be a bi-stretch fabric (paragraph [0003]), however only discusses the use of the elastic yarn (stretchable yarn) of the instant invention in the weft (paragraph [0064]). It is recognized in the art that a fabric may have 

With respect to claim 6, Agzikara in view of Yanai teaches all the limitations of claim 1 above. Agzikara further teaches the first (elastomeric yarn) and second (filament) fibers are connected by intermingling (paragraph [0023]). Intermingling is carrier out according to the known techniques of the art (paragraph [0024]). The system is arranged to provide a number of connecting points (nips) that is within the range of 50 to 200 points (nips) per meter, preferably 80 to 120 points (nips) per meter and most preferably 95 to 105 (paragraph [0024]).

With respect to claims 7 and 10, Agzikara in view of Yanai teaches all the limitations of claim 6 above. Agzikara further teaches that possible combination of the two core fibers are, in the case of Huvis or T400 (filament) and elastane (elastomeric yarn), in deniers, 70/40; 70/70; 50/40; 50/20; 30/40; 30/20; 70/20; 50/70; 30/70 where the first value refers to the denier of Huvis or T400 (filament) and the second value refers to the denier of elastane (elastomeric yarn) (paragraph [0031]).

With respect to claim 8, Agzikara in view of Yanai teaches all the limitations of claim 6 above. Agzikara further teaches the second fiber (filament) is a bi-component polyester fiber, preferably a PTT/PET fiber (paragraph [0019]).

With respect to claim 9, Agzikara in view of Yanai teaches all the limitations of claim 1 above. Agzikara further teaches the amount of core fibers is from 8 to 35% (w/w) of the total weight of the yarn (paragraph [0031]). The second fiber (filament) is present in the range of 60-90% (w/w) of the weight of the stretchable core fibers (paragraph [0040]). Therefore, the second fiber (filament) is present in an amount of 4.8-31.5% (w/w) of the total weight of the yarn. Agzikara also teaches the second fiber (filament) is a bi-component polyester fiber, preferably a PTT/PET fiber (paragraph [0019]).
The second fiber (filament) weight percent range based on the total fiber weight of Agzikara substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Agzikara, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 11, Agzikara in view of Yanai teaches all the limitations of claim 6 above. Agzikara further teaches that suitable materials for the first fiber (elastomeric yarn) are polyurethane fibers such as elasthane and spandex (paragraph [0039]).

With respect to claim 12, Agzikara in view of Yanai teaches all the limitations of claim 1 above. Agzikara teaches all the limitations of claim 1 above. Agzikara further teaches the amount of core fibers is from 8 to 35% (w/w) of the total weight of the yarn (paragraph [0031]). The second fiber (filament) is present in the range of 60-90% (w/w) of the weight of the stretchable core fibers (paragraph [0040]), which would result in the first fiber (elastomeric yarn) being present in the range of 10-40% (w/w) of the weight of the stretchable core fibers. Therefore, the first fiber (elastomeric yarn) is present in an amount of 0.8-14% (w/w) of the total weight of the yarn. Agzikara also teaches that suitable materials for the first fiber (elastomeric yarn) are polyurethane fibers such as elasthane and spandex (paragraph [0039]).
The first fiber (elastomeric yarn) weight percent range based on the total fiber weight of Agzikara substantially overlaps the claimed range in the instant claim 12. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Agzikara, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 13, Agzikara in view of Yanai teaches all the limitations of claim 1 above. Agzikara further teaches the amount of cotton (staple fiber) in the final yarn (core+sheath) typically is within the range of 60-95%, preferably 70-92% (w/w) (paragraphs [0042]-[0043]).
The staple fiber weight percent range based on the total fiber weight of Agzikara substantially overlaps the claimed range in the instant claim 13. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 

With respect to claim 14, Agzikara in view of Yanai teaches all the limitations of claim 1 above. Agzikara further teaches suitable fibers for the sheath are fibers such as cotton, wool, polyester, rayon, nylon, and similar, but are preferably cotton fibers to provide a natural look and a natural hand to the yarn (paragraph [0042]).


Claim 1-3, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2008/0318485)3 in view of Yanai (US 6042616)1,4.
With respect to claims 1-3, Cheng teaches a core spun yarn (stretchable yarn) comprising a bi-component polyester filament and an elastomeric fiber (paragraph [0005]). The yarn (stretchable yarn) includes a sheath of staple fibers (paragraph [0025]). The core spun bi-component filament and spandex yarn (stretchable yarn) can be used to provide a woven stretch fabric designed as a weft stretched, warp stretched, or bi-stretched by using the core spun yarn (stretchable yarn) in a warp, weft, and warp and weft directions respectively (paragraph [0032]). Cheng further teaches the staple fibers may be polyester, cotton, nylon, rayon, or wool (paragraph [0025]), and uses cotton in the examples (Tables 1-5).
Cheng is silent as to the woven stretch fabric being a wrinkle resistant stretch fabric further comprising an impregnated resin or a sprayed on resin.
Yanai teaches a method for finishing cellulose fiber containing textile fabrics, and more particularly, to an improved method for finishing cellulose fiber-containing textile fabrics wherein the textile fabrics are improved in shape stabilities including, for example, shrink and crease resistances (wrinkle resistant) and an amount of residual formaldehyde is reduced when formaldehyde resin finishing agents are used (col. 1, lines 6-13). The process includes treating a cellulose fiber-containing textile fabric with liquid ammonia, applying a resin finishing agent, 
Since both Cheng and Yanai teach cellulose fiber containing fabrics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Cheng to be treated by the method of Yanai, which includes applying a resin finishing agent, in order to provide a fabric that is improved in shape stabilities including such as shrink and crease resistances (wrinkle resistant).

With respect to claim 9, Cheng in view of Yanai teaches all the limitations of claim 1 above. Cheng further teaches the polyester filament is about 2 weight percent to about 60 weight percent based on the total weight of the yarn (paragraph [0006]).
The polyester weight percent range of Cheng substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Cheng, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 12, Cheng in view of Yanai teaches all the limitations of claim 1 above. Cheng further teaches the elastomeric fiber is about 1 percent to about 40 percent based on the total weight of the yarn (paragraph [0006]). The elastomeric fiber is spandex (polyurethane yarn) (paragraph [0008]). In the examples the spandex (polyurethane yarn) content in the yarn (stretchable yarn) is 3 wt% (Table 1, Fabric No. 1), 3 wt% (Table 2, Fabric No. 4), 2 wt% (Table 3, Fabric No. 6), 4 wt% (Table 3, Fabric No. 7), 3 wt% (Table 4, Fabric No. 8), 2 wt% (Table 4, Fabric No. 9), 2 wt% (Table 2, Fabric No. 10), and 3 wt% (Table 5, Fabric No. 12).

With respect to claim 13, Cheng in view of Yanai teaches all the limitations of claim 1 above. Cheng further teaches in the examples cotton staple fiber content in the yarn (stretchable yarn) of 77 wt% (Table 4, Fabric No. 10) and 78 wt% (Table 4, Fabric No. 11).

With respect to claim 14, Cheng in view of Yanai teaches all the limitations of claim 1 above. Cheng further teaches the staple fibers may be polyester, cotton, nylon, rayon, or wool (paragraph [0025]).
	

Response to Arguments
Response – Associated Application
Applicant’s indication of related application 15/905992 is noted, however if there is any specific office action or prior art from the ‘992 application that Applicant would like considered it is requested that Applicant please file an IDS with the relevant information.

Response – Claim Rejections 35 USC §112
The rejections of claims 1-14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed September 21, 2021.

Response – Claim Rejections 35 USC §102 and 103
The Applicant arguments and claim amendments received on September 21, 2021 have been fully considered and are not persuasive.
On pages 11 and 13-14 of the response Applicant submits that Applicant has unexpectedly discovered that when a woven stretch fabric, comprising at least one stretchable yarn (warp or weft) covered with a sheath of staple fibers, is treated with a resin to achieve a wrinkle-free effect, the fabric retains considerably more of its tensile and tear strength and undergoes significantly less growth upon repeated laundering compared to the conventionally treated wrinkle-free fabric.
It is unclear whether Applicant is arguing that the instant invention has unexpected results. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to (i), the results are not compared to the prior art in an affidavit or declaration under 37 CFR 1.132. A comparative example is provided in Table 1, however the prior art reference with which this comparative example is associated is not identified. With respect to (ii), the claims are not commensurate in scope with Table 1. For example, the materials used and their respective contents are not claimed in claim 1. With respect to (iii), Applicant has not established that the results are unexpected and significant.

On page 12 of the response Applicant submits that (1) Agzikara provides no guidance regarding the ability of the inelastic fiber sheet to absorb a reagent such as a resin, ensuring efficient cross-linking, that (2) Agzikara neither teaches nor suggests a wrinkle-free fabric or methods of producing the same, and that (3) Agzikara does not provide any information regarding mechanical properties of resin-treated fabrics such as deterioration of tensile/tear strength and increase in growth, or any need or mechanism to minimize this deterioration.
The Examiner respectfully disagrees. With respect to (1), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inelastic fiber sheath) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that the claims indicated an impregnated resin or
With respect to both (1) and (2), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the rejection of claim 5, Yanai was relied on to teach the resin finishing agent and the wrinkle resistant fabric. As discussed in paragraph 68 of the Non-Final Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Agzikara to be treated by the method of Yanai, which includes applying a resin finishing agent, in order to provide a fabric that is improved in shape stabilities including shrink and crease resistances (wrinkle resistant).
With respect to (3), in response to applicant's argument that Agzikara does not provide any information regarding mechanical properties of resin-treated fabrics such as deterioration of tensile/tear strength and increase in growth, or any need or mechanism to minimize this deterioration, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On pages 12 and 15 of the response Applicant submits that (1) Yanai neither discloses nor suggests employing a fabric comprising stretchable yarns comprising a core yarn which comprises a filament yarn and an elastomeric yarn covered with staple fibers, that (2) Yanai is silent as to the role of the staple fiber sheath in the cross-linking process and how such a sheath may improve the cross-linking efficiency and result in a more sturdy wrinkle-free fabric, and that (3) Yanai provides no information regarding deterioration of mechanical properties in a resin-treated fabric compared to a non-treated one.
The Examiner respectfully disagrees. With respect to (1), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the rejections of claims 1 and 5 in the Non-Final Office Action, either Agzikara or Cheng is relied on to teach the stretchable yarns comprising a core yarn which comprises a filament yarn and an elastomeric yarn (see paragraph [0037] of Agzikara and paragraphs [0025] and [0032] of Cheng).
With respect to (2), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the role of the staple fiber sheath in cross-linking efficiency and production of a more sturdy wrinkle-free fabric) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to (2) and (3), in response to applicant's argument that Yanai, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 12 of the response Applicant submits that neither Agzikara nor Yanai provides any suggestion or motivation to combine their teaching, or to modify the teachings of the references in a manner necessary to arrive at the subject matter of amended claim 1.
The Examiner respectfully disagrees. As discussed in paragraph 68 of the Non-Final Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Agzikara to be treated by the method of Yanai, which includes applying a resin finishing agent, in order to provide a fabric that is improved in shape stabilities including shrink and crease resistances (wrinkle resistant). The benefit of the treatment taught by Yanai can be found in col. 1, lines 6-13.

On page 14 of the response Applicant submits that (1) Cheng provides no guidance regarding the ability of the inelastic fiber sheet to absorb a reagent such as a resin, ensuring efficient cross-linking, that (2) Cheng neither teaches nor suggests a wrinkle-free fabric or methods of producing the same, and that (3) Cheng does not provide any information regarding mechanical properties of resin-treated fabrics such as deterioration of tensile/tear strength and increase in growth, or any need or mechanism to minimize this deterioration.
The Examiner respectfully disagrees. With respect to (1), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the inelastic fiber sheath) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is or a sprayed-on resin, therefore claim 1 does not require the resin be absorbed. Additionally, the resin is not specified by claim 1 as being impregnated in the inelastic sheath, nor is the sheath specified as being inelastic.
With respect to both (1) and (2), in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the rejection of claim 5, Yanai was relied on to teach the resin finishing agent and the wrinkle resistant fabric. As discussed in paragraph 68 of the Non-Final Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Cheng to be treated by the method of Yanai, which includes applying a resin finishing agent, in order to provide a fabric that is improved in shape stabilities including shrink and crease resistances (wrinkle resistant).
With respect to (3), in response to applicant's argument that Cheng, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

On page 15 of the response Applicant submits that neither Cheng nor Yanai provides any suggestion or motivation to combine their teaching, or to modify the teachings of the references in a manner necessary to arrive at the subject matter of amended claim 1.
The Examiner respectfully disagrees. As discussed in paragraph 73 of the Non-Final Office Action, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the woven fabric of Cheng to be treated by the method of Yanai, which includes applying a resin finishing agent, in order to provide a fabric that is improved in shape stabilities including shrink and crease resistances (wrinkle resistant). The benefit of the treatment taught by Yanai can be found in col. 1, lines 6-13.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Previously presented
        3 Previously presented
        4 Cited in IDS